Exhibit 10.1
 
EXECUTION VERSION

--------------------------------------------------------------------------------


[capitalone.jpg]
 
CREDIT AGREEMENT
 
dated as of
 
June 18, 2014
 
among
 
LHC GROUP, INC.,
 
the Lenders party hereto,
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
and
 
JPMORGAN CHASE BANK, N.A.
 
REGIONS BANK and
 
COMPASS BANK,
 
as Co-Syndication Agents
 


 


CAPITAL ONE, NATIONAL ASSOCIATION
 
as Sole Bookrunner and Sole Lead Arranger
 

--------------------------------------------------------------------------------

Credit Agreement – LHC Group, Inc.
50731756



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

      Page: ARTICLE I
Definitions
1
       
SECTION 1.01.
Defined Terms
1
 
SECTION 1.02.
Classification of Loans and Borrowings
23
 
SECTION 1.03.
Terms Generally
23
 
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
23
 
SECTION 1.05.
Rounding
24
 
SECTION 1.06.
Times of Day
24
 
SECTION 1.07.
Letter of Credit Amounts
24
      ARTICLE II
The Credits
24
       
SECTION 2.01.
Commitments
24
 
SECTION 2.02.
Loans and Borrowings
25
 
SECTION 2.03.
Requests for Borrowings
25
 
SECTION 2.04.
Swingline Loans
26
 
SECTION 2.05.
Letters of Credit
27
 
SECTION 2.06.
Funding of Borrowings
31
 
SECTION 2.07.
Interest Elections
31
 
SECTION 2.08.
Termination and Reduction of Commitments
33
 
SECTION 2.09.
Repayment of Loans; Evidence of Debt
33
 
SECTION 2.10.
Prepayment of Loans
34
 
SECTION 2.11.
Fees
34
 
SECTION 2.12.
Interest
35
 
SECTION 2.13.
Illegality
36
 
SECTION 2.14.
Alternate Rate of Interest
37
 
SECTION 2.15.
Increased Costs
37
 
SECTION 2.16.
Break Funding Payments
38
 
SECTION 2.17.
Taxes
39
 
SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
42
 
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
44
 
SECTION 2.20.
[Reserved]
45
 
SECTION 2.21.
Defaulting Lenders
45
      ARTICLE III
Representations and Warranties
48
       
SECTION 3.01.
Organization; Powers; Guarantors
48
 
SECTION 3.02.
Authorization; Enforceability
49
 
SECTION 3.03.
Governmental Approvals; No Conflicts
49
 
SECTION 3.04.
Financial Condition; No Material Adverse Change
49
 
SECTION 3.05.
Properties
49
 
SECTION 3.06.
Litigation, Environmental and Labor Matters
50
 
SECTION 3.07.
Compliance with Laws and Agreements
50
 
SECTION 3.08.
Investment Company Status
50
 
SECTION 3.09.
Taxes
50
 
SECTION 3.10.
ERISA
50
 
SECTION 3.11.
Disclosure
51

 
 
i

--------------------------------------------------------------------------------

 

 
SECTION 3.12.
Federal Reserve Regulations
51
 
SECTION 3.13.
Liens
51
 
SECTION 3.14.
No Default
51
 
SECTION 3.15.
Reserved
51
 
SECTION 3.16.
Solvency
51
 
SECTION 3.17.
Insurance
51
 
SECTION 3.18.
Reserved
51
 
SECTION 3.19.
Authority of the Guarantors
51
 
SECTION 3.20.
OFAC; Sanctions
52
 
SECTION 3.21.
Patriot Act; Foreign Corrupt Practices Act
52
      ARTICLE IV
Conditions
52
       
SECTION 4.01.
Effective Date
52
 
SECTION 4.02.
Each Credit Event
53
      ARTICLE V
Affirmative Covenants
54
       
SECTION 5.01.
Financial Statements and Other Information
54
 
SECTION 5.02.
Notices of Material Events
55
 
SECTION 5.03.
Existence; Conduct of Business
56
 
SECTION 5.04.
Payment of Obligations
56
 
SECTION 5.05.
Maintenance of Properties; Insurance
56
 
SECTION 5.06.
Books and Records; Inspection Rights
57
 
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
57
 
SECTION 5.08.
Use of Proceeds
57
 
SECTION 5.09.
Employee Benefit Plans
57
 
SECTION 5.10.
Depository Banks
57
 
SECTION 5.11.
Guarantors; Pledges; Additional Collateral; Further Assurances; Excluded
Subsidiaries
57
 
SECTION 5.12.
Post-Closing Obligations
58
      ARTICLE VI
Negative Covenants
59
       
SECTION 6.01.
Indebtedness
59
 
SECTION 6.02.
Liens
60
 
SECTION 6.03.
Fundamental Changes; Asset Sales; Fiscal Year
61
 
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
62
 
SECTION 6.05.
Stock Repurchases
63
 
SECTION 6.06.
Transactions with Affiliates
63
 
SECTION 6.07.
Reserved
63
 
SECTION 6.08.
Reserved
63
 
SECTION 6.09.
Reserved
63
 
SECTION 6.10.
Reserved
63
 
SECTION 6.11.
Reserved
63
 
SECTION 6.12.
Financial Covenants
63
      ARTICLE VII
Events of Default
64
      ARTICLE VIII
The Administrative Agent
66
      ARTICLE IX
Miscellaneous
70
       
SECTION 9.01.
Notices; Effectiveness; Electronic Communication
70
 
SECTION 9.02.
Waivers; Amendments
71

 
 
ii

--------------------------------------------------------------------------------

 

 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
73
 
SECTION 9.04.
Successors and Assigns
74
 
SECTION 9.05.
Survival
78
 
SECTION 9.06.
Counterparts; Integration; Effectiveness
78
 
SECTION 9.07.
Severability
79
 
SECTION 9.08.
Right of Setoff
79
 
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
80
 
SECTION 9.10.
WAIVER OF JURY TRIAL
80
 
SECTION 9.11.
Headings
80
 
SECTION 9.12.
Confidentiality
80
 
SECTION 9.13.
USA PATRIOT Act
81
 
SECTION 9.14.
Appointment for Perfection
81
 
SECTION 9.15.
Releases of Guarantors
81
 
SECTION 9.16.
Interest Rate Limitation
82
 
SECTION 9.17.
No Advisory or Fiduciary Responsibility
82
 
SECTION 9.18.
Independent Effect of Covenants
83
 
SECTION 9.19.
Inconsistencies with Other Documents
83

 
 
 
iii

--------------------------------------------------------------------------------

 
SCHEDULES:
 
Schedule 1.01 – Excluded Subsidiaries
Schedule 1.02 – Dissolving Subsidiaries
Schedule 2.01 – Commitments
Schedule 2.05 – Existing Letters of Credit
Schedule 3.01 – Guarantors
Schedule 3.06 – Litigation
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
 
Schedule 6.06 – Transactions with Affiliates
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit D-1 – Form of Borrowing Request
Exhibit D-2– Form of Interest Election Request
Exhibit E – Form of Promissory Note
Exhibit F – Form of Compliance Certificate
 
 
iv

--------------------------------------------------------------------------------

 
 
THIS CREDIT AGREEMENT (this “Agreement”) is dated as of June 18, 2014, among LHC
GROUP, INC., a Delaware corporation, the LENDERS from time to time party hereto,
CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent, and JPMORGAN CHASE
BANK, N.A., REGIONS BANK and COMPASS BANK, as Co-Syndication Agents.
 
The Borrower has requested, and the Lenders have agreed to provide, a revolving
credit facility on the terms and subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
 
'Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“Acquisition” means any transaction or series of related transactions with the
same seller, consummated on or after the Effective Date, by which the Borrower
or any Subsidiary directly or indirectly, (i) acquires a majority voting
interest in any active business, or all or substantially all of the assets of
any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires securities or other ownership interests of any Person having at
least a majority of combined voting power of the then outstanding securities or
other ownership interests of such Person.
 
“Administrative Agent” means Capital One, in its capacity as administrative
agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent Parties” has the meaning assigned to such term in Section 9.01(c).
 
“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments).
 
“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, any Base Rate Revolving Loan or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurodollar Spread”, “Base Rate Spread” or “Commitment
Fee Rate”, as the case may be, based upon the Leverage Ratio applicable on such
date:
 
 
1

--------------------------------------------------------------------------------

 

 
Leverage Ratio:
Eurodollar
Spread
Base Rate
Spread
Commitment
Fee Rate
Category 1:
≤ 1.00 to 1.00
1.75%
0.75%
0.225%
Category 2:
> 1.00 to 1.00 but
≤ 1.50 to 1.00
2.00%
1.00%
0.250%
Category 3:
> 1.50 to 1.00 but
≤ 2.00 to 1.00
2.25%
1.25%
0.300%
Category 4:
> 2.00 to 1.00
2.50%
1.50%
0.375%



For purposes of the foregoing,
 
(i)           if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, Category 4
shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery and ending on the date which is three
(3) Business Days after the Financials are actually delivered, after which the
Category shall be determined in accordance with the table above as applicable;
 
(ii)           adjustments, if any, to the Category then in effect shall be
effective (a) in the case of Financials delivered pursuant to Section 5.01(b),
as of the date that is 60 days after the last day of the applicable fiscal
quarter of the Borrower for which such Financials are delivered and (b) in the
case of Financials delivered pursuant to Section 5.01(a), as of the date that is
90 days after the last day of the applicable fiscal year of the Borrower for
which such Financials are delivered (it being understood and agreed that each
change in Category shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change); and
 
(iii)           notwithstanding the foregoing, Category 2 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that Category 3 or 4 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.
 
“Applicable Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract of transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act and any rules or regulations promulgated thereunder.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.
 
 
2

--------------------------------------------------------------------------------

 
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.11(a).
 
“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.).
 
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus ½ of 1% (b) the
Prime Rate in effect on such day and (c) the Eurodollar Rate for a one month
Interest Period on such day plus 1.00%.  Any change in the Base Rate due to a
change in the Federal Funds Rate, the Prime Rate or the Eurodollar Rate shall be
effective from and including the effective date of such change in the Federal
Funds Rate, the Prime Rate or the Eurodollar Rate, respectively.  When used in
reference to any Loan or Borrowing, “Base Rate” shall refer to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Base Rate.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means LHC Group, Inc., a Delaware corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit D-1.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
which are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Capital One” means Capital One, National Association, a national banking
association, in its individual capacity.
 
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and/or one or more of
the Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and the Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing
Bank.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
 
 
3

--------------------------------------------------------------------------------

 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty; (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, Revolving Loans or
Swingline Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations.
 
“Collateral Documents” means, collectively, the Guaranty Agreement, the Pledge
Agreement, any Mortgages and all other agreements, instruments and documents
executed in connection with this Agreement, if any, that are intended to create,
perfect or evidence Liens to secure the Secured Obligations, whether heretofore,
now, or hereafter executed by the Borrower or any of its Subsidiaries and
delivered to the Administrative Agent.
 
“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment.  The amount of each Lender’s Commitment as of the Effective Date is
set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
 
4

--------------------------------------------------------------------------------

 
“Consolidated Capital Expenditures” means, without duplication, any expenditure
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income plus (a) the following to the extent deducted in calculating such
Consolidated Net Income:  (i) Consolidated Interest Expense, (ii) the provision
for federal, state, local and foreign income taxes accrued during such period,
net of federal, state, local and foreign income tax credits (in each case of or
by the Borrower and its Subsidiaries for such period), (iii) depreciation and
amortization expense (in each case of or by the Borrower and its Subsidiaries
for such period), (iv) gain or loss resulting from mark-to-market of hedging
positions, (v) non-cash compensation expense resulting from the grant of stock
options or similar rights to employees, officers or directors, (vi) charges
attributable to events covered by insurance, (vii) accruals and reserves
required under GAAP in connection with an Acquisition permitted under
Section 6.04, (viii) any other extraordinary or non-recurring charges or losses
(including, without limitation, the cumulative effect of changes in GAAP and
impairment charges related to long-lived assets) and (ix) non-capitalized
transaction costs and expenses relating to the negotiation and execution of the
Loan Documents and minus (b) to the extent included in calculating such
Consolidated Net Income, (i) any cash payments made in respect of items
described in clause (a)(v) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were incurred and (ii) any other
extraordinary or non-recurring gains; provided, that Consolidated EBITDA shall
be calculated on a pro forma basis in accordance with Section 1.04(b); provided,
further, that the Borrower shall provide reasonably detailed calculations of any
such pro forma adjustments in the certificate of a Financial Officer delivered
pursuant to Section 5.01(c).
 
“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (i) Consolidated Interest Expense, (ii) Consolidated Rental Expense,
(iii) the aggregate principal amount of all prepayments and regularly scheduled
principal payments or redemptions or similar acquisitions for value of
outstanding debt for borrowed money, but excluding any such payments to the
extent refinanced through the incurrence of additional Indebtedness otherwise
expressly permitted under Section 6.01, (iv) the aggregate amount of all
Restricted Payments paid in cash and (v) the aggregate amount of federal, state,
local and foreign income taxes paid in cash, in each case, of or by the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense” means, with reference to any period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case, to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Lease Obligations that is treated as interest in
accordance with GAAP, in each case, of or by the Borrower and its Subsidiaries
on a consolidated basis in accordance with GAAP.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that, Consolidated Net Income shall exclude (i) all non-cash income for such
period, (ii) the net income of any Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
organizational documents or any agreement, instrument or law applicable to such
Subsidiary during such period, except that the Borrower’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Income and (iii) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except that the Borrower’s equity in
the net income of any such Person for such period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Borrower or a Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (iii) of this proviso).
 
 
5

--------------------------------------------------------------------------------

 
“Consolidated Rental Expense” means, for any period, the aggregate fixed amounts
payable by the Borrower and its Subsidiaries under any operating leases,
calculated on a consolidated basis for the Borrower and its Subsidiaries for
such period in accordance with GAAP.
 
“Consolidated Senior Funded Indebtedness” means funded Indebtedness of the
Borrower and its Subsidiaries for borrowed money, including all LC Exposure.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Co-Syndication Agent” means each of JPMorgan Chase Bank, N.A., Regions Bank,
and Compass Bank in its capacity as co-syndication agents for the credit
facilities evidenced by this Agreement.
 
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
 
“Credit Exposure” means, as to any Lender at any time, the sum of such Lender’s
Revolving Credit Exposure at such time.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means, subject to Section 2.21(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has
 
 
6

--------------------------------------------------------------------------------

 
 
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States or other applicable jurisdiction, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(c)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, the Swingline Lender and each
Lender.
 
“Dissolving Subsidiaries” means each Subsidiary listed on Schedule 1.02.
 
“Dollars” and “$” means lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Electronic Signature” means an electronic symbol or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 9.04(b)(i), (b)(ii)(A) and (b)(ii)(B) (subject to such
consents, if any, as may be required under Section 9.04(b)(i)).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
 
7

--------------------------------------------------------------------------------

 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30- day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Eurodollar Rate.
 
“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.
 
 
8

--------------------------------------------------------------------------------

 
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, a rate per annum equal to an amount determined by the Administrative Agent
pursuant to the following formula:
 
 
Eurodollar Rate  =
 
Eurodollar Base Rate                                                      
1.00 – Eurodollar Reserve Percentage

 
Where,
 
“Eurodollar Base Rate” means, for such Interest Period, the London interbank
offered rate (the “Screen Rate”) administered by the ICE Benchmark
Administration (or any other Person which takes over the administration of such
rate) for such Interest Period, as displayed on page LIBOR01 of the applicable
Reuters screen (or any replacement Reuters page which displays such rate or, in
the event such rate does not appear on a Reuters page or screen, on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period.  If the Screen Rate for such
Interest Period is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the applicable
Interpolated Screen Rate at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period.  If the Screen
Rate for such Interest Period is not available at such time for any reason and
the Administrative Agent determines that it is not possible to calculate an
Interpolated Screen Rate for such Interest Period at such time for any reason,
then the “Eurodollar Base Rate” for such Interest Period shall be, to the extent
available, the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank eurodollar market at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period.
 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
 
9

--------------------------------------------------------------------------------

 
“Excluded Subsidiary” means (i) any Subsidiary listed on Schedule 1.01, (ii) any
Foreign Subsidiary, (iii) any Dissolving Subsidiary and (iv) subject to the
terms and limitations of Section 5.11, any other non-wholly owned Subsidiary in
which the owner of the minority ownership interest in such Subsidiary has not
consented to the execution, delivery and performance of the Guaranty Agreement
by such Subsidiary.  All Subsidiaries of any Excluded Subsidiary are Excluded
Subsidiaries.
 
“Excluded Swap Obligations” means, with respect to any Loan Party, any
Applicable Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Applicable Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to qualify as an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Applicable Swap Obligation.  If an Applicable
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Applicable Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
 
“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of August 31, 2012 among the Borrower, the financial
institutions party thereto as lenders and Capital One, as administrative agent.
 
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.05.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
 
10

--------------------------------------------------------------------------------

 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Capital One
on such day on such transactions as determined by the Administrative Agent.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
 
“Fixed Charge Coverage Ratio” has the meaning assigned to such term in
Section 6.12(c).
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of a jurisdiction located in the United States of America.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the total LC Exposure at such time, other than LC Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of the total Swingline Exposure at such time, other than Swingline Exposure as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or any other obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
 
 
11

--------------------------------------------------------------------------------

 
“Guarantor” means any Subsidiary of the Borrower party to the Guaranty
Agreement.
 
“Guaranty Agreement” means that certain Guaranty Agreement (including any and
all supplements thereto), dated as of the Effective Date, among the Loan Parties
party thereto and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Agreement;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           the present value of all Capital Lease Obligations of such Person;
and
 
(g)           all Guarantees of such Person in respect of any of the foregoing.
 
 
12

--------------------------------------------------------------------------------

 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Agreement on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Information Memorandum” means that certain Confidential Information Memorandum
dated April, 2014 relating to the Borrower and the Transactions.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 in the form attached hereto
as Exhibit D-2.
 
“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Interpolated Screen Rate” means, at any time and for any Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate which
results at such time from interpolating on a linear basis between:
 
(a) the applicable Screen Rate for the longest period (for which that Screen
Rate is available) which is shorter than such Interest Period; and
 
(b) the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which is longer than such Interest Period.
 
“IRS” means the United States Internal Revenue Service.
 
 
13

--------------------------------------------------------------------------------

 
“Issuing Bank” means Capital One, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender and the Issuing Bank.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Letter of Credit Sublimit” means $15,000,000.
 
“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.09(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
 
“Loan Parties” means, collectively, the Borrower and the Guarantors.
 
 
14

--------------------------------------------------------------------------------

 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents or (c) the validity or enforceability of
this Agreement or any other Loan Document or the rights or remedies of the
Administrative Agent and the Lenders thereunder.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of the
Borrower or any Subsidiary in an aggregate principal amount exceeding
$15,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be deemed to be the Swap Termination Value
thereof at such time.
 
“Maturity Date” means June 18, 2019.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.16.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of any Loan
Party, including any amendment, restatement, modification or supplement thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.19(c).
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
 
“OFAC” has the meaning assigned to such term in Section 3.20.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
 
15

--------------------------------------------------------------------------------

 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
“Participant” has the meaning assigned to such term in Section 9.04.
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any Acquisition (whether by purchase, merger,
consolidation or otherwise) of a Person or division or line of business of a
Person (a “Target”); provided, that if the aggregate consideration paid in
respect of such Acquisition is equal to or greater than $30,000,000, then (a) no
less than twelve (12) Business Days prior to the proposed closing date thereof,
the Borrower shall have delivered (i) written notice of such Acquisition to the
Administrative Agent and the Lenders, which notice shall include the proposed
closing date thereof, (ii) a certificate of a Financial Officer certifying (A)
that the Borrower and the Subsidiaries are in compliance, on a pro forma basis,
with the covenants contained in Section 6.12 recomputed as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements are available, as if such Acquisition (and any related incurrence or
repayment of Indebtedness, with any new Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) had
occurred on the first day of each relevant period for testing such compliance
and (B) that at the time of and immediately after giving effect to such
Acquisition no Default has occurred and is continuing or would arise after
giving effect (including giving effect on a pro forma basis) thereto, (iii)
copies of the combined financial statements of the Borrower and the Target as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, (iv) copies of the combined post-acquisition
financial projections for the next four fiscal quarters of the Borrower,
including financial and demographics and (v) any additional information,
including, without limitation, financial information, statements and projections
reasonably requested by the Administrative Agent or any Lender and (b) the
Administrative Agent (acting at the direction of the Required Lenders) shall
have given its prior written consent thereto (which consent shall not be
unreasonably withheld or delayed) at least two (2) Business Days prior to the
consummation of such Acquisition.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not yet due or are being contested in
compliance with Section 5.04;
 
 
16

--------------------------------------------------------------------------------

 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;
 
(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
 
(f)           easements, zoning restrictions, covenants, conditions,
rights-of-way and other similar encumbrances on real property imposed by law or
arising in the ordinary course of business and minor irregularities of title
that do not secure any monetary obligations and that, in the aggregate, are not
substantial in amount and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary; and
 
(g)           inchoate liens arising under ERISA to secure any contingent
liabilities  permitted under this Agreement;
 
provided that, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in
clause (c) above; and
 
(e)           money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.
 
 
17

--------------------------------------------------------------------------------

 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” means any electronic system, including Intralinks®, ClearPar® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, the Issuing Bank, any of their
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.
 
“Pledge Agreement” means that certain Pledge Agreement (including any and all
supplements thereto), dated as of the Effective Date, among the Loan Parties
party thereto and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Capital One as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.  The “prime rate” is a rate set by Capital One based upon various
factors including Capital One’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that, the Credit
Exposures and unused Commitments of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided, further, that if there
are two or fewer Lenders, then (x) ”Required Lenders” shall mean all Lenders and
(y) for purposes of consenting to an Acquisition under clause (b) of the proviso
to the definition of Permitted Acquisition, “Required Lenders” shall mean
Lenders having Credit Exposures and unused Commitments representing at least 66
2/3% of the sum of the total Credit Exposures and unused Commitments at such
time.
 
“Responsible Officer” means the chief executive officer, president or a
Financial Officer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution paid in cash with
respect to any Equity Interests in the Borrower.
 
 
18

--------------------------------------------------------------------------------

 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.08 and(b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
applicable documentation pursuant to which such Lender shall have assumed its
Revolving Commitment pursuant to the terms hereof, as applicable.  The initial
aggregate amount of the Revolving Lenders’ Revolving Commitments is
$225,000,000.
 
“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
 
“Screen Rate” has the meaning assigned to such term in the definition of
“Eurodollar Rate”.
 
“SDN List” has the meaning assigned to such term in Section 3.20.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Treasury Services Obligations owing to one or more Lenders or their
respective Affiliates.
 
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Treasury Services Agreements entered into with such Person by the Borrower or
any Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
 
 
19

--------------------------------------------------------------------------------

 
“Securities Act” means the United States Securities Act of 1933.
 
“Significant Guarantor” means, as of any date, a Guarantor with at least
$5,000,000 of assets as of such date.
 
“Significant Subsidiary” means, as of any date, a Subsidiary with at least
$10,000,000 of assets as of such date.
 
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
“Specified Event of Default” means the occurrence of any Event of Default
specified in clause (e) of Article VII as a result of a default under
Section 6.12.
 
“Specified Swap Obligations” means any and all Swap Obligations that, within at
least ten (10) days (or such later date as the Administrative Agent may agree to
in its sole discretion) from the date that any transaction relating to any such
Swap Obligation is executed, the Secured Party party thereto (other than Capital
One) shall have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Specified Swap
Obligation.
 
“Specified Treasury Services Obligations” means any and all Treasury Services
Obligations that, within at least ten (10) days (or such later date as the
Administrative Agent may agree to in its sole discretion) from the date that any
transaction relating to any such Treasury Services Obligation is executed, the
Secured Party party thereto (other than Capital One) shall have delivered
written notice to the Administrative Agent that such a transaction has been
entered into and that it constitutes a Specified Treasury Services Obligation.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
other Equity Interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise Controlled by such Person.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
 
“Swap Agreement” means any agreement, contract or transaction, which is (a) an
interest rate swap, option, future, or forward agreement, including a rate
floor, rate cap, rate collar, cross-currency rate swap, and basis swap, (b) a
spot, same day-tomorrow, tomorrow-next, forward, or other foreign exchange,
precious metals, or other commodity agreement, (c) a currency swap, option,
future, or forward agreement, (d) an equity index or equity swap, option,
future, or forward agreement, (e) a debt index or debt swap, option, future, or
forward agreement, (f) a total return, credit spread or credit swap, option,
future, or forward agreement, (g) a commodity index or a commodity swap, option,
future, or forward agreement, (h) a weather swap, option, future, or forward
agreement, (i) an emissions swap, option, future, or forward agreement, (j) an
inflation swap, option, future, or forward agreement, (k) an energy swap,
option, future or forward agreement, (l) a metal swap, option, future or forward
agreement, (m) an agricultural swap, option, future or forward agreement, (n)
any agreement, contract or transaction that is similar to any other agreement or
transaction referred to in the foregoing clauses (a) - (m) and that (x) is of a
type that is the subject of recurrent dealings in the swap or other derivatives
markets (including terms and conditions incorporated by reference therein), and
(y) is a forward, swap, future, option, or spot transaction on one or more
rates, currencies, commodities, equity securities, or other equity instruments,
debt securities or other debt instruments, quantitative measures associated with
an occurrence, extent of an occurrence, or contingency associated with a
financial, commercial, or economic consequence, or economic or financial indices
or measures of economic or financial risk or value, (o) any combination of
agreements, contracts or transactions referred to in the foregoing clauses
(a)-(n) or (p) any option to enter into an agreement, contract or transaction
referred to in the foregoing clauses (a)-(o); provided that, in each case, no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.
 
 
20

--------------------------------------------------------------------------------

 
“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction; provided that, “Swap Obligations” shall
not include any Excluded Swap Obligations.
 
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means Capital One, in its capacity as lender of Swingline
Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Swingline Sublimit” means $15,000,000.
 
 
21

--------------------------------------------------------------------------------

 
“Target” has the meaning assigned to such term in the definition of “Permitted
Acquisition”.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
 
“Treasury Services” means each and any of the following bank services provided
to the Borrower or any Subsidiary by any Lender or any of its
Affiliates:  (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards); (b) debit cards;
(c) stored value cards; and (d) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).
 
“Treasury Services Agreement” means any agreement entered into by the Borrower
or any Subsidiary in connection with Treasury Services.
 
“Treasury Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Treasury
Services.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
 
22

--------------------------------------------------------------------------------

 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.  (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
 
 
23

--------------------------------------------------------------------------------

 
(b) All pro forma computations required to be made hereunder, including any
calculation of Consolidated EBITDA, giving effect to any acquisition or
disposition, or issuance, incurrence or assumption of Indebtedness, or other
transaction shall in each case be calculated giving pro forma effect thereto
(and, in the case of any pro forma computation made hereunder to determine
whether such acquisition or disposition, or issuance, incurrence or assumption
of Indebtedness, or other transaction is permitted to be consummated hereunder,
to any other such transaction consummated since the first day of the period
covered by any component of such pro forma computation and on or prior to the
date of such computation) as if such transaction had occurred on the first day
of the period of four consecutive fiscal quarters ending with the most recent
fiscal quarter for which financial statements shall have been delivered pursuant
to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings) and any
related incurrence or reduction of Indebtedness, all in accordance with
Article 11 of Regulation S-X under the Securities Act.  If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account any Swap Agreement applicable to such Indebtedness).
 
SECTION 1.05. Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
SECTION 1.06. Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
SECTION 1.07. Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that by its terms provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
 
ARTICLE II
 


 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to the Borrower in
Dollars from time to time during the Revolving Credit Availability Period in an
aggregate principal amount that will not result in (i) the amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (ii) the sum of the total Revolving Credit Exposures exceeding the aggregate
Revolving Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
 
24

--------------------------------------------------------------------------------

 
SECTION 2.02. Loans and Borrowings.  (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.04.
 
(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Loans as the Borrower may request in
accordance herewith; provided that all Borrowings made on the Effective Date
must be made as Base Rate Borrowings but may be converted into Eurodollar
Borrowings in accordance with Section 2.07.  Each Swingline Loan shall be a Base
Rate Loan.  Each Lender at its option may make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall
apply to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000.  At the time that each Base
Rate Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that a Base Rate Revolving Borrowing may be in an aggregate amount that is equal
to the entire unused balance of the aggregate Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of fifteen (15) Eurodollar Borrowings
outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03. Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 p.m. three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of a Base Rate
Borrowing, not later than 12:00 p.m. one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of a Base Rate Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m. on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
 
 
25

--------------------------------------------------------------------------------

 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Base Rate Borrowing.  If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.
 
SECTION 2.04. Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Revolving Credit Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (ii) the sum of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
p.m. on the day of a proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan.  The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower.  The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 2:00 p.m. on the requested date of such
Swingline Loan.
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m. on any Business Day require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding.  Such notice shall specify the aggregate amount of Swingline
Loans in which Revolving Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline
 
 
 
26

--------------------------------------------------------------------------------

 
Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders.  The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
 
SECTION 2.05. Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Dollars as the applicant thereof for the support of its or
its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Credit Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  The Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this paragraph,
the Borrower will be fully responsible for the reimbursement of LC Disbursements
in accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.11(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit).  The letters of credit
identified on Schedule 2.05 (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Effective Date for all purposes of the
Loan Documents.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with the terms of Section 2.05(c)), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the amount of the LC Exposure shall not exceed the Letter of
Credit Sublimit and (ii) the sum of the total Revolving Credit Exposures shall
not exceed the aggregate Revolving Commitments.
 
 
27

--------------------------------------------------------------------------------

 
(c) Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in
Section 2.05(e) or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 p.m. on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m. on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 p.m. on the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with a Base Rate Revolving Borrowing or Swingline Loan in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Revolving Borrowing or Swingline Loan.  If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of Base Rate Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.
 
 
28

--------------------------------------------------------------------------------

 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
 
29

--------------------------------------------------------------------------------

 
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Revolving Loans; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
Section 2.05(e), then Section 2.12(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.05(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
 
(i) Replacement of Issuing Bank.  The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of Cash Collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such Cash Collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
Secured Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Secured Obligations.  If the Borrower is required to provide an amount of
Cash Collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.
 
 
30

--------------------------------------------------------------------------------

 
SECTION 2.06. Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m. to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by it in the applicable Borrowing Request no later than 3:00 p.m.;
provided that Base Rate Revolving Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.06(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to Base Rate
Loans.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.07. Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.07.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section 2.07 shall not apply to Swingline Borrowings,
which may not be converted or continued.
 
 
31

--------------------------------------------------------------------------------

 
(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower.  Notwithstanding any contrary provision herein, this
Section 2.07 shall not be construed to permit the Borrower to (i) elect an
Interest Period for Eurodollar Loans that does not comply with Section 2.02(d)
or (ii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to a Base
Rate Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto.
 
 
32

--------------------------------------------------------------------------------

 
SECTION 2.08. Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10, the sum of the Revolving Credit
Exposures would exceed the aggregate Revolving Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.08(b) at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.08 shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
 
SECTION 2.09. Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the date
that occurs ten (10) Business Days after such Swingline Loan is made; provided
that on each date that a Revolving Borrowing is made, the Borrower shall repay
all Swingline Loans then outstanding.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to Section 2.09(b) and
2.09(c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
 
33

--------------------------------------------------------------------------------

 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in substantially
the form set forth on Exhibit E hereto (or such other form as may be approved by
the Administrative Agent).  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
 
SECTION 2.10. Prepayment of Loans.  (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.10(a).  The
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 11:00 a.m. three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of a Base Rate Borrowing,
not later than 11:00 a.m. one (1) Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 p.m.
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.12 and
(ii) break funding payments pursuant to Section 2.16.
 
(b) [Reserved]
 
(c) [Reserved]
 
(d) [Reserved]
 
(e) If at any time the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the aggregate Revolving Commitment, the
Borrower shall immediately repay Borrowings or Cash Collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.05(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
principal amount of all Revolving Credit Exposures to be less than or equal to
the aggregate Revolving Commitment.
 
SECTION 2.11. Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender, a commitment fee, which shall accrue
at the Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Revolving Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the Closing Date.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
 
34

--------------------------------------------------------------------------------

 
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender, a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank, for its
own account, a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.  Accrued
participation fees and fronting fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
 
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.12. Interest.  (a) The Loans comprising each Base Rate Borrowing
(including each Swingline Loan) shall bear interest at the Base Rate plus the
Applicable Rate.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) Notwithstanding the foregoing:
 
(i) during the occurrence and continuance of an Event of Default under
clause (a), (b), (h) or (i) of Article VII, (x) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section 2.12 or (y) in the case of any other amount
outstanding hereunder, such amount shall accrue at 2% plus the rate applicable
to such fee or other obligation as provided hereunder; and
 
 
35

--------------------------------------------------------------------------------

 
(ii) during the occurrence and continuance of any other Event of Default, the
Administrative Agent or the Required Lenders may, at their option, by notice to
the Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender directly affected thereby” for reductions in interest rates), declare
that (x) all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loans as provided in the preceding paragraphs of this Section 2.12 or
(y) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
Section 2.12(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Base Rate Revolving Loan
prior to the end of the Revolving Credit Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate at times when the
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Base Rate, Eurodollar Rate or Eurodollar Base Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.13. Illegality.  If any Lender determines that any applicable law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain or
fund Eurodollar Borrowings, or to determine or charge interest rates based upon
the Eurodollar Rate or the Eurodollar Base Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
 
 
36

--------------------------------------------------------------------------------

 
SECTION 2.14. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate or the Eurodollar Base Rate, as applicable, for
such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate or the Eurodollar Base Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as a Base Rate
Borrowing.
 
SECTION 2.15. Increased Costs.  (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit , liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Eurodollar Rate) or the Issuing Bank;
 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
 
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Lender, the Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Bank or such other Recipient hereunder,
whether of principal, interest or otherwise, then upon the request of such
Lender, the Issuing Bank or other Recipient, the Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
 
 
37

--------------------------------------------------------------------------------

 
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in Section 2.15(a) or 2.15(b) shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
 
38

--------------------------------------------------------------------------------

 
SECTION 2.17. Taxes.  (a) Defined Terms.  For purposes of this Section 2.17, the
term “Lender” includes any Issuing Bank and the term “applicable law” includes
FATCA.
 
(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
 
(c) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
 
(d) Indemnification by the Loan Parties.  The Loan Parties shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(e).
 
 
39

--------------------------------------------------------------------------------

 
(f) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(g) Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(g)(ii)(A), 2.17(g)(ii)(B) and
2.17(g)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
 
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;
 
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
 
40

--------------------------------------------------------------------------------

 
(2) executed originals of IRS Form W-8ECI;
 
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or
 
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
 
41

--------------------------------------------------------------------------------

 
(h) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.17(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this Section 2.17(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
2.17(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This Section
2.17(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
(i) Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.  (a) The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 1:00 p.m., on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 90 Park Avenue, New York, New York 10016, except payments to
be made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder shall be made
in Dollars.
 
(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower,
 
42

--------------------------------------------------------------------------------

 
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and any other
amounts owing with respect to Specified Treasury Services Obligations and
Specified Swap Obligations ratably, fifth, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as Cash Collateral for such
Obligations, and sixth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrower.  Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party.  In addition, notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurodollar Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
to any such Eurodollar Loan or (b) in the event, and only to the extent, that
there are no outstanding Base Rate Loans of the same Class and, in any event,
the Borrower shall pay the break funding payment required in accordance with
Section 2.16.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.
 
(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section 2.18 or may be deducted from any deposit account of the Borrower
maintained with the Administrative Agent.  The Borrower hereby irrevocably
authorizes (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans (including Swingline Loans) and that all
such Borrowings shall be deemed to have been requested pursuant to Sections 2.03
or 2.04, as applicable and (ii) the Administrative Agent to charge any deposit
account of the Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents.
 
(d) If, except as expressly provided herein, any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements and Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
 
 
43

--------------------------------------------------------------------------------

 
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the relevant Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender and for the benefit of the Administrative
Agent, the Swingline Lender or the Issuing Bank to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid in any order as determined by the Administrative Agent in its
discretion.
 
SECTION 2.19. Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
becomes a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under the Loan Documents to an Eligible Assignee that shall assume
such obligations (which Eligible Assignee may be another Lender, if a
 
 
 
44

--------------------------------------------------------------------------------

 
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Bank), which consent shall
not unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments, (iv) in
the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignee shall have agreed to the
applicable waiver, consent or amendment of the Loan Documents and (v) such
assignment does not conflict with applicable law.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.  Neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender under this Section 2.19.
 
(c) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders or all of
the Lenders and (iii) the Required Lenders have agreed to such consent, waiver
or amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”
 
SECTION 2.20. [Reserved].
 
SECTION 2.21. Defaulting Lenders.
 
(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
 
(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.21(b); fourth, as the
Borrower may request (so long as no Default has occurred and is then
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
 
 
45

--------------------------------------------------------------------------------

 
 
 
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.21(b); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default has occurred and is then continuing, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that, if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and participations in Letters of Credit and Swingline Loans
are held by the Lenders pro rata in accordance with their Applicable Percentage
without giving effect to Section 2.21(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.21(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.  (A) No Defaulting Lender shall be entitled to receive any
fees on the unfunded portion of such Defaulting Lender’s Commitment pursuant to
Section 2.11(a) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fees that otherwise
would have been required to have been paid to such Defaulting Lender).
 
(B) Each Defaulting Lender shall be entitled to receive participation fees with
respect to its participation in Letters of Credit pursuant to Section 2.21(b)
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.21(b).
 
(C) With respect to any participation fees not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
non-Defaulting Lender pursuant to Section 2.21(a)(iv), (y) pay to the Issuing
Bank and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
or the Swingline Lender’s Fronting Exposure to such Defaulting Lender and
(z) not be required to pay the remaining amount of any such fee.
 
 
46

--------------------------------------------------------------------------------

 
(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any non-Defaulting Lender to exceed such non- Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v) Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in Section 2.21(a)(iv) cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.21(b).
 
(b) Cash Collateral.
 
(i) At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.21(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
105% of such Fronting Exposure at such time.
 
(ii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in Letters of Credit, to be applied pursuant to
Section 2.21(a)(iii).  If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than 105% of the Issuing Bank’s Fronting
Exposure, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
 
(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.21 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in Letters of Credit (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
 
 
47

--------------------------------------------------------------------------------

 
(iv) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.21(b) following (A) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (B) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to other provisions of this Section 2.21, the Person providing
Cash Collateral and the Issuing Bank may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations;
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
 
(c) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their Applicable
Percentage (without giving effect to Section 2.21(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
(d) New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
 
ARTICLE III
 


 
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
SECTION 3.01. Organization; Powers; Guarantors.  The Borrower is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
the State of Louisiana and, except where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, every other jurisdiction where such qualification is
required.  Schedule 3.01 hereto identifies, as of the Effective Date, each
Guarantor, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
Equity Interests owned by the Borrower and its Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class issued and outstanding.  All of the
outstanding shares of Equity Interests of each Guarantor are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
Equity Interests indicated on Schedule 3.01 as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or such
Subsidiary free and clear of all Liens, other than Liens permitted under Section
6.02.
 
 
48

--------------------------------------------------------------------------------

 
SECTION 3.02. Authorization; Enforceability.  The Transactions are within the
Borrower’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders.  The Loan
Documents to which the Borrower is a party have been duly executed and delivered
by the Borrower and constitute a legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) filings under federal
securities laws and regulations and (ii) such as have been obtained or made and
are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any Guarantor or their assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Guarantor,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any of its Subsidiaries, other than Liens created under the
Loan Documents.
 
SECTION 3.04. Financial Condition; No Material Adverse Change.  (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2013 reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2014, certified by its chief financial
officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
 
(b) Since December 31, 2013, no event shall have occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.
 
SECTION 3.05. Properties.  (a) The Borrower has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
 
(b) The Borrower owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
 
49

--------------------------------------------------------------------------------

 
SECTION 3.06. Litigation, Environmental and Labor Matters.  (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its property (including,
without limitation, the Collateral) (i) other than as set forth on Schedule 3.06
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.  There are no judgments or decrees affecting the
Borrower or its property (including, without limitation, the Collateral) which
are or could reasonably be expected, individually or in the aggregate, to become
a Lien against such property (other than Liens permitted under Section 6.02),
and which have not, within 30 days after the date of entry thereof, been
discharged or for which an appeal or other appropriate proceeding for review or
relief thereof is taken within such period and a stay of execution pending such
appeal is obtained.
 
(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
 
SECTION 3.07. Compliance with Laws and Agreements.  The Borrower is in
compliance with all laws, regulations, orders and current governmental
requirements of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.08. Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09. Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.  No tax liens have been filed and no claims are being asserted with
respect to any such Taxes.
 
SECTION 3.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  Each of its employee pension benefit plans
(other than any Multiemployer Plans) which is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code as to
which the Borrower may have any liability complies in all material respects with
all applicable requirements of law and regulations, except in each case where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
50

--------------------------------------------------------------------------------

 
 
SECTION 3.11. Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower or any Subsidiary to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.
 
SECTION 3.12. Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
 
SECTION 3.13. Liens.  There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
 
SECTION 3.14. No Default.  No Default has occurred and is continuing.
 
SECTION 3.15. Reserved.
 
SECTION 3.16. Solvency.  The Borrower is, and after consummation of the
Transactions on the Effective Date (including the making of Revolving Loans and
the issuance of Letters of Credit) will be, Solvent.
 
SECTION 3.17. Insurance.  The Borrower maintains insurance with insurance
companies in amounts and covering such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.
 
SECTION 3.18. Reserved.
 
SECTION 3.19. Authority of the Guarantors.  Each Guarantor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every other jurisdiction where such qualification is
required.  Each Guarantor has the power to enter into the Guaranty and the other
Loan Documents to which it is a party, and to perform its obligations
thereunder.  The Transactions are within each Guarantor’s organizational powers
and have been duly authorized by all necessary organizational actions and, if
required, actions by equity holders.  The Loan Documents to which each Guarantor
is a party have been duly executed and delivered by each Guarantor and
constitute a legal, valid and binding obligation of the Guarantors, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
 
51

--------------------------------------------------------------------------------

 
SECTION 3.20. OFAC; Sanctions.  The Borrower and each Subsidiary of the Borrower
is and will remain in compliance in all material respects with all U.S. economic
sanctions laws, executive orders, implementing regulations and trade embargoes
imposed, administered or enforced from time to time by any U.S. Governmental
Authority, including, without limitation, those promulgated by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), and all applicable
anti-money laundering and counter-terrorism financing provisions of the Bank
Secrecy Act (31 U.S.C. §§ 5301 et seq.) and all regulations issued pursuant to
it.  Neither the Borrower nor any Subsidiary or Affiliate of the Borrower (i) is
a Person designated by the U.S. government on the list of the Specially
Designated Nationals and Blocked Persons (the “SDN List”) with which a
U.S. Person cannot deal with or otherwise engage in business transactions,
(ii) is a Person who is otherwise the target of U.S. economic sanctions laws
such that a U.S. Person cannot deal or otherwise engage in business transactions
with such Person or (iii) is controlled by (including without limitation by
virtue of such person being a director or owning voting shares or interests), or
acts, directly or indirectly, for or on behalf of, any person or entity on the
SDN List or a foreign government that is the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Loan Document would be prohibited under U.S. law.
 
SECTION 3.21. Patriot Act; Foreign Corrupt Practices Act.  The Borrower, each of
its Subsidiaries and each of their Affiliates are in compliance with (a) the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
(b) the Patriot Act and (c) other federal or state laws relating to “know your
customer” and anti-money laundering rules and regulations.  No part of the
proceeds of any Loan will be used directly or indirectly for any payments to any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977, or in
violation of any sanctions referred to in Section 3.20.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
 
(b) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for each fiscal quarter ended subsequent to the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available and (iii)
satisfactory financial statement projections through and including the
Borrower’s 2018 fiscal year, together with such information as the
Administrative Agent and the Lenders shall reasonably request (including,
without limitation, a detailed description of the assumptions used in preparing
such projections).
 
 
52

--------------------------------------------------------------------------------

 
(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Jones Walker LLP, counsel for the Borrower and certain
other Loan Parties, (ii) The Health Law Firm, Arkansas counsel for the Loan
Parties, (iii) Stoll Keenon Odgden PLLC, Kentucky counsel for the Loan Parties
and (iv) Flaherty Sensabaugh Bonasso PLLC, West Virginia counsel for the Loan
Parties, in each case, as to such matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request.
 
(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
 
(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions set forth in Section 4.02(a) and Section 4.02(b).
 
(f) The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Agreement shall have been terminated and cancelled and
all indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Revolving Loans) and any and all liens
thereunder shall have been terminated.
 
(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
 
 
53

--------------------------------------------------------------------------------

 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
(c) Since the date of the most recent Financials delivered by the Borrower under
Section 5.01(a) or Section 5.01(b), no event shall have occurred that has had,
or could reasonably be expected to have, a Material Adverse Effect.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in Section 4.02(a),
Section 4.02(b) and Section 4.02(c).
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Administrative Agent and the Lenders
that:
 
SECTION 5.01. Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Borrower (or, if earlier, by the date that the Annual
Report on Form 10-K of the Borrower for such fiscal year would be required to be
filed under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), its audited
consolidated balance sheet and related statements of income and cash flow as of
the end of and for such year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year, all reported on by KPMG LLP
or other independent public accountants reasonably acceptable to the
Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
 
(b) as soon as available and in any event within sixty (60) days after the end
of each fiscal quarter of each fiscal year of the Borrower (or, if earlier, by
the date that the Quarterly Report on Form 10-Q of the Borrower for such fiscal
quarter would be required to be filed under the rules and regulations of the
SEC, giving effect to any automatic extension available thereunder for the
filing of such form), its interim unaudited consolidated balance sheet and
related statements of income and cash flow as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
 
54

--------------------------------------------------------------------------------

 
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer in substantially the form set
forth on Exhibit F hereto (or such other form as may be approved by the
Administrative Agent) (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) providing reasonably detailed
calculations of any pro forma adjustments to the calculation of Consolidated
EBITDA for the period covered by such financial statements;
 
(d) at least ten (10) Business Days prior to any change in the location of its
chief executive office, written notice of such proposed change;
 
(e) [reserved]
 
(f) [reserved]
 
(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Guarantor, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender may reasonably request from time to time.
 
Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System
or are filed and are publicly available without charge on the Borrower’s
internet website (as of the Effective Date, www.lhcgroup.com), provided that the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the filing of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  If for any reason, the Administrative Agent or any Lender
either does not receive such notice or after reasonable efforts is not able to
access such website, then the Administrative Agent or such Lender, as the case
may be, shall not be deemed to have received such information.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the compliance certificates required by Section 5.01(c)
to the Administrative Agent.
 
SECTION 5.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt, and in any event within five (5)
Business Days, written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
 
 
55

--------------------------------------------------------------------------------

 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03. Existence; Conduct of Business.  The Borrower will, and will cause
each Subsidiary to, (a) continue to engage only in its existing business
operations and other business activities reasonably related or ancillary thereto
or a reasonable extension thereof, (b) maintain its existence and good standing
under the laws of the jurisdiction of its organization or incorporation, (c)
maintain its existence and good standing under the laws of each other
jurisdiction where the failure to do so could reasonably be expected to have a
Material Adverse Effect, (d) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its rights, qualifications,
licenses, permits, privileges, franchises, governmental authorizations and
intellectual property rights necessary or desirable to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and (e)
duly observe and conform to all material requirements of any Governmental
Authority relative to the conduct of its business or the operation of its
properties except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
SECTION 5.04. Payment of Obligations.  The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities and assessments
and governmental charges, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will deliver to
the Administrative Agent, promptly upon request, evidence of payment in full in
a timely manner of such Taxes, assessments and governmental charges.
 
SECTION 5.05. Maintenance of Properties; Insurance.  The Borrower will, and will
cause each Subsidiary to, keep and maintain its properties in good working order
and condition, ordinary wear and tear excepted and except where the failure to
do so could reasonably be expected to have a Material Adverse Effect.  The
Borrower will, and will cause each Subsidiary to, maintain insurance with
insurance companies in amounts and covering such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations and provide the Administrative Agent with
certificates or binders evidencing its insurance coverage on an annual basis,
and, if requested by the Administrative Agent, the Borrower further agrees to
promptly furnish to the Administrative Agent copies of all renewal notices and
copies of receipts for paid premiums.  The Borrower will provide the
Administrative Agent with certificates or binders evidencing insurance coverage
pursuant to all renewal or replacement policies of insurance no later than
fifteen (15) days before any such existing policy or policies should
expire.  Solely upon the occurrence of a Specified Event of Default, the
Borrower shall deliver to the Administrative Agent endorsements (x) to all
property insurance policies naming the Administrative Agent as mortgagee and/or
lender loss payee, as applicable, and (y) to all general liability and other
liability policies naming the Administrative Agent an additional insured.
 
 
56

--------------------------------------------------------------------------------

 
SECTION 5.06. Books and Records; Inspection Rights.  The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities.  The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender (including employees of the Administrative Agent, any Lender or
any consultants, accountant, lawyers, agents and appraisers retained by the
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably
requested.  The Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the assets of the Borrower, the Guarantors and the
Subsidiaries for internal use by the Administrative Agent and the Lenders.
 
SECTION 5.07. Compliance with Laws and Material Contractual Obligations.  The
Borrower will, and will cause each Subsidiary to, (i) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including without limitation Environmental Laws) and (ii) perform
in all material respects its obligations under material agreements to which it
is a party, in each case except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 5.08. Use of Proceeds.  The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes
(including, without limitation, Acquisitions permitted under Section 6.04), of
the Borrower and its Subsidiaries in the ordinary course of business.  No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
 
SECTION 5.09. Employee Benefit Plans.  The Borrower will maintain each employee
pension benefit plan (other than a Multiemployer Plan) which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code and any other benefit plan as to which it may have any liability, in
material compliance with all applicable requirements of law and regulations,
except to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.10. Depository Banks.  The Borrower will, and will cause each
Subsidiary to, maintain Capital One as its principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of its business; provided,
however, that any Target shall have eighteen (18) months following the
consummation of the relevant acquisition to transfer its accounts in accordance
with this Section 5.10.
 
SECTION 5.11. Guarantors; Pledges; Additional Collateral; Further Assurances;
Excluded Subsidiaries.  (a) Contemporaneously with the delivery of the next
certificate pursuant to Section 5.01(c), the Borrower shall (i) provide the
Administrative Agent with written notice of the acquisition or formation of any
Subsidiary, including any Excluded Subsidiary, (ii) cause the applicable
Subsidiary that owns an interest in such Subsidiary (including, for the
avoidance of doubt, any Excluded Subsidiary), to deliver to the Administrative
Agent a supplement to the Pledge Agreement (in the form contemplated thereby),
pursuant to which the equity interests of such Subsidiary are made subject to
the Pledge Agreement, and deliver in pledge to the Administrative Agent the
certificates evidencing such interests, if any, and (iii) cause each such
Subsidiary that is not an Excluded Subsidiary to deliver to the Administrative
Agent a joinder to the Guaranty Agreement (in the form contemplated thereby)
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
thereof, and accompanied by appropriate corporate or limited liability company
resolutions, other corporate or limited liability company documentation and
legal opinions as requested by the Administrative Agent and in each case in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.
 
 
57

--------------------------------------------------------------------------------

 
(b) Promptly upon the occurrence of a Specified Event of Default, the Borrower
will cause, and will cause each of its Subsidiaries to cause, all of its owned
property (whether real, personal, tangible, intangible, or mixed) to be subject
at all times thereafter to first priority, perfected Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents, subject in any case to Liens permitted by Section 6.02.
 
(c) Without limiting the foregoing, the Borrower will, and will cause each
Guarantor to, and, upon the occurrence of a Specified Event of Default, each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Borrower.
 
(d) The Borrower will, from time to time upon the request of the Administrative
Agent, use commercially reasonable efforts to obtain and deliver to the
Administrative Agent an executed joinder to the Guaranty Agreement (in the form
contemplated thereby) by each non-wholly owned Subsidiary of the Borrower that
is a Significant Subsidiary; provided, that no Excluded Subsidiary is required
to execute the Guaranty Agreement.  The Borrower will also cause the applicable
Subsidiary that owns an interest in any non-wholly owned Subsidiary (including,
for the avoidance of doubt, any Excluded Subsidiary), to execute and deliver to
the Administrative Agent a joinder to the Pledge Agreement (and deliver in
pledge to the Administrative Agent the certificates evidencing such interests,
if any).  The Borrower further agrees that it will use its best efforts to cause
the governing documents of each non-wholly owned Subsidiary formed or acquired
after the Effective Date to expressly permit the pledge by the Borrower or the
applicable Subsidiary of the Equity Interests in such Excluded Subsidiary
pursuant to the Pledge Agreement.
 
SECTION 5.12. Post-Closing Obligations.  The Borrower will:
 
(a) within ninety (90) days after the Effective Date, or such later date as the
Administrative Agent may agree in its sole discretion, not to exceed an
additional ninety (90) days, dissolve or cause to be dissolved each of the
Dissolving Subsidiaries and deliver evidence reasonably satisfactory to the
Administrative Agent that all such dissolutions are complete on or prior to such
date, including a certificate of dissolution, certificate of cancellation, or
the equivalent, issued by the appropriate government official for each
Dissolving Subsidiary;
 
 
58

--------------------------------------------------------------------------------

 
(b) within sixty (60) days after the Effective Date, or such later date as the
Administrative Agent may agree in its sole discretion, not to exceed an
additional sixty (60) days, deliver or cause to be delivered to the
Administrative Agent certificates representing the Pledged Collateral (as
defined in the Pledge Agreement), with effective endorsements in blank, for all
Pledged Collateral which is in certificated form as of the Effective Date;
 
(c) within ten (10) days after the Effective Date, or such later date as the
Administrative Agent may agree in its sole discretion, not to exceed an
additional ten (10) days, deliver or cause to be delivered to the Administrative
Agent a certificate of the secretary of FirstCall Health Services, Inc., a
Maryland corporation (“FirstCall”), with attached thereto a true and correct
copy of the articles of incorporation of FirstCall certified as of a recent date
by the Secretary of State of the State of Maryland;
 
(d) within ten (10) days after the Effective Date, or such later date as the
Administrative Agent may agree in its sole discretion, not to exceed an
additional ten (10) days, deliver or cause to be delivered to the Administrative
Agent a certificate of the secretary of the Borrower, in its capacity as manager
of LHCG XLI, LLC, a South Carolina limited liability company (“LHCG XLI”), with
attached thereto a true and correct copy of the articles of organization of LHCG
XLI certified as of a recent date by the Secretary of State of the State of
South Carolina; and
 
(e) within ten (10) days after the Effective Date, or such later date as the
Administrative Agent may agree in its sole discretion, not to exceed an
additional ten (10) days, deliver or cause to be delivered to the Administrative
Agent a certificate of good standing dated as of a recent date from the
Department of Assessments and Taxation of the State of Maryland for each of
FirstCall and Maryland Health Care Group, LLC, a Maryland limited liability
company.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Administrative Agent and the Lenders that:
 
SECTION 6.01. Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a) the Secured Obligations;
 
(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal or extension;
 
(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary;
 
 
59

--------------------------------------------------------------------------------

 
(d) Guarantees by the Borrower of Indebtedness or other obligations of any
Subsidiary and by any Subsidiary of Indebtedness or other obligations of the
Borrower or any other Subsidiary, in each case, as long as the Indebtedness so
Guaranteed is permitted by this Section 6.01 and the obligations so Guaranteed
are not prohibited by this Agreement;
 
(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within one
hundred eighty (180) days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(e) shall not exceed $5,000,000 at
any time outstanding;
 
(f) Indebtedness of any Person that becomes a Subsidiary after the Effective
Date in an aggregate principal amount not exceeding $500,000; provided, that
such Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;
 
(g) obligations in respect of performance bond, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Subsidiary or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business;
 
(h) up to $1,200,000 of Indebtedness owing by the Borrower under that certain
promissory note dated as of January 7, 2014 payable to American Bank & Trust
Company;
 
(i) other Indebtedness not otherwise permitted under clauses (a) through (h)
above or (j) below, in each case, of Subsidiaries which are not Guarantors in an
aggregate principal amount not exceeding $5,000,000 at any time outstanding; and
 
(j) unsecured Indebtedness not otherwise permitted under clauses (a) through (i)
above in an aggregate principal amount not exceeding $7,500,000 at any time
outstanding.
 
SECTION 6.02. Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(a) Liens created pursuant to any Loan Document;
 
(b) Permitted Encumbrances;
 
(c) any Lien on any property or asset of the Borrower or any Guarantor existing
on the Effective Date and set forth in Schedule 6.02; provided that such Lien
shall secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof and the amount secured or
benefited thereby is not increased;
 
(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Guarantor or existing on any property or asset of any
Person that becomes a Guarantor after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
 
60

--------------------------------------------------------------------------------

 
(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Guarantor; provided that (i) such security interests secure
Indebtedness permitted under Section 6.01(e), (ii) such security interests and
the Indebtedness secured thereby are incurred prior to or within one hundred
eighty (180) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not include any
other Indebtedness that is not from the same financing source and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary other than any such property or assets which are the
subject of a Lien securing Indebtedness from such financing source;
 
(f) Liens in favor of American Bank & Trust Company securing the Indebtedness
permitted under Section 6.01(g);
 
(g) Liens on property or assets leased in the ordinary course of business of the
Borrower or any Guarantor in favor of the lessor of such property or assets; and
 
(h) other Liens not otherwise permitted under clauses (a) through (g) above on
property or assets of Subsidiaries which are not Guarantors and securing only
obligations of Subsidiaries which are not Guarantors in an aggregate principal
amount not exceeding $5,000,000 at any time outstanding.
 
SECTION 6.03. Fundamental Changes; Asset Sales; Fiscal Year.
 
(a) The Borrower will not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it (unless the
Borrower is the surviving corporation) or liquidate or dissolve (or suffer any
liquidation or dissolution).
 
(b) The Borrower will not form or acquire any Subsidiary (other than an Excluded
Subsidiary) that does not become a Guarantor pursuant to Section 5.11.
 
(c) The Borrower will not, and will not permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), except:
 
(i) sales, transfers, leases or other dispositions of assets in the ordinary
course of business;
 
(ii) sales, transfers, leases or other dispositions of obsolete, damaged, worn
out or surplus property no longer used or useful in the business of the Borrower
or such Subsidiary;
 
 
61

--------------------------------------------------------------------------------

 
(iii) dispositions of assets resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding;
 
(iv) sales, transfers, leases or other dispositions of assets to the extent that
the net cash proceeds received by a Loan Party or such Subsidiary are used
within 180 days of receipt to acquire property or assets to be used by the
Borrower, such Guarantor or such Subsidiary in its business;
 
(v) sales, transfers, leases or other dispositions of assets (A) between or
among any Loan Parties, (B) from any Subsidiary to any Loan Party, (C) between
or among Subsidiaries which are not Guarantors and (D) from a Loan Party to a
Subsidiary which is not a Guarantor in an aggregate amount in any fiscal year
not to exceed $5,000,000; and
 
(vi) the Subsidiaries may (A)  enter into statutory conversions in any state of
the United States as long as the surviving entity of any conversion involving a
Guarantor shall be a Guarantor or shall become a Guarantor promptly thereafter
and (B) liquidate or dissolve itself (or suffer any liquidation or dissolution)
if the Borrower determines that such Subsidiary is no longer useful to the
business and operations of the Borrower, and such Subsidiary or such Guarantor
shall automatically be released from its obligations under all of the Loan
Documents concurrently with the consummation of such transaction.
 
(d) The Borrower will not, and will not permit any Subsidiary to, change its
fiscal year from the basis in effect on the Effective Date.
 
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly owned Subsidiary prior to such merger or consolidation) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit,
except:
 
(a) Permitted Investments;
 
(b) Investments in existence on the Effective Date (i) in the Equity Interests
of its Subsidiaries and (ii) set forth on Schedule 6.04;
 
(c) Permitted Acquisitions;
 
(d) investments in the Borrower and any Subsidiary;
 
(e) loans or advances to employees in the ordinary course of business in an
aggregate amount to any single employee not in excess of $75,000 (or, if and to
the extent such loans or advances shall be used by such employee for relocation
expenses, $100,000) and in an aggregate amount for all employees of the Borrower
and its Subsidiaries not in excess of $1,000,000 at any one time outstanding;
 
 
62

--------------------------------------------------------------------------------

 
(f) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(g) investments resulting from receipt of non-cash consideration from any sales,
transfers, leases or other dispositions of assets permitted by Section 6.03(d);
 
(h) Guarantees constituting Indebtedness permitted by Section 6.01;
 
(i) Acquisitions (i) for which the total consideration is less than $30,000,000
individually, (ii) consummated when the Revolving Credit Exposure is equal to
zero or (iii) for which 100% of the consideration therefor is funded solely with
cash on hand or equity securities of the Borrower;
 
(j) other investments not otherwise permitted under clauses (a) through (i)
above or (k) below, in each case, of Subsidiaries which are not Guarantors in an
aggregate principal amount not exceeding $5,000,000 at any time outstanding; and
 
(k) any other investment, loan or advance (other than acquisitions) not
otherwise permitted under clauses (a) through (j) above so long as the aggregate
amount of all such investments, loans and advances does not exceed $7,000,000
during the term of this Agreement.
 
SECTION 6.05. Stock Repurchases.  The Borrower will not repurchase more than
$50,000,000 of its outstanding stock in the aggregate after the Effective Date.
 
SECTION 6.06. Transactions with Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and its wholly owned Subsidiaries not involving
any other Affiliate and (c) those transactions set forth on Schedule 6.06.
 
SECTION 6.07. Reserved.
 
SECTION 6.08. Reserved.
 
SECTION 6.09. Reserved.
 
SECTION 6.10. Reserved.
 
SECTION 6.11. Reserved.
 
SECTION 6.12. Financial Covenants.
 
(a) Maximum Leverage Ratio.  The Borrower will not permit the ratio (the
“Leverage Ratio”) of (i) Consolidated Senior Funded Indebtedness to
(ii) Consolidated EBITDA, determined for the period of four (4) consecutive
fiscal quarters ending on the last day of each fiscal quarter of the Borrower,
to be greater than 2.75:1.00.
 
 
63

--------------------------------------------------------------------------------

 
(b) Reserved.
 
(c) Minimum Fixed Charge Coverage Ratio.  The Borrower will not permit the ratio
(the “Fixed Charge Coverage Ratio”) of (i) Consolidated EBITDA plus Consolidated
Rental Expense minus the unfinanced portion of Consolidated Capital Expenditures
to (ii) Consolidated Fixed Charges, determined for the period of four
(4) consecutive fiscal quarters ending on the last day of each fiscal quarter of
the Borrower, to be less than 1.25:1.00
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Guarantor in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall be incorrect or misleading in any material respect when made
or deemed made;
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03 (with respect to the Borrower’s existence)
or Section 5.05 (with respect to the maintenance of insurance);
 
(e) the Borrower or any Guarantor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article VII) or any other
Loan Document, and such failure shall continue unremedied for a period of
forty-five (45) days after the earlier of (i) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) and (ii) a Responsible Officer of the Borrower has obtained
knowledge thereof;
 
(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable notice or cure periods;
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
the giving of notice, the lapse of time or both, as applicable) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
 
 
64

--------------------------------------------------------------------------------

 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Guarantor or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Guarantor or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
(i) the Borrower or any Significant Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article VII, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Significant Guarantor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j) the Borrower or any Significant Guarantor shall (i) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(ii) liquidate or dissolve;
 
(k) one or more judgments in an aggregate amount in excess of $15,000,000 shall
be rendered against the Borrower that is not fully covered by insurance and such
judgment shall continue unsatisfied and unstayed for a period of thirty
(30) consecutive days unless such judgment is being appropriately contested in
good faith by proper proceedings diligently pursued;
 
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
 
(m) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Guarantor shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h), (i) or (j) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued
 
65

--------------------------------------------------------------------------------

 
interest thereon and all fees and other Secured Obligations of the Borrower
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h), (i) or (j) of this Article
VII, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Secured Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the
Borrower.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.
 
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Bank,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); provided
that, the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any applicable law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any applicable law, and (c) except as expressly set forth in the Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall
 
 
66

--------------------------------------------------------------------------------

 
 
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article
VIII and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
 
67

--------------------------------------------------------------------------------

 
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
 
None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as
such.  Without limiting the foregoing, none of such Lenders shall have or be
deemed to have a fiduciary relationship with any Lender.  Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders in their
respective capacities as Co-Syndication Agents as it makes with respect to the
Administrative Agent in the preceding paragraph.
 
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
 
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.  Upon any sale or
transfer of assets constituting Collateral
 
68

--------------------------------------------------------------------------------

 
which is permitted pursuant to the terms of any Loan Document, or consented to
in writing by the Required Lenders or all of the Lenders, as applicable, and
upon at least five (5) Business Days’ prior written request by the Borrower to
the Administrative Agent, the Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens, if any, granted to the
Administrative Agent for the benefit of the Secured Parties herein or pursuant
hereto upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
 
In case of the pendency of any bankruptcy, insolvency, receivership or other
similar proceeding or any other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
the LC Exposure shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, LC Exposure and all other Secured Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 2.11 and 9.03) allowed in such judicial proceeding; and (b) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same, and, in the case of each of clauses (a) and
(b) of this paragraph, any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.11 and 9.03.
 
The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right to credit bid and purchase for the benefit of the Administrative
Agent and the other Secured Parties all or any portion of the Collateral at any
sale thereof conducted by the Administrative Agent under the provisions of the
UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the Bankruptcy Code, including
Section 363 thereof, or a sale under a plan of reorganization, or at any other
sale or foreclosure conducted by the Administrative Agent (whether by judicial
action or otherwise) in accordance with applicable law.  Each Lender hereby
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of the Administrative Agent and the Required Lenders, it will
not take any enforcement action, accelerate obligations under any Loan
Documents, or exercise any right that it might otherwise have under applicable
law to credit bid at foreclosure sales, UCC sales or other similar dispositions
of the Collateral.
 
 
69

--------------------------------------------------------------------------------

 
No Secured Party that is party to a Treasury Services Agreement or Swap
Agreement that obtains the benefits of Section 2.18(b) or any Collateral with
respect to the related Treasury Services Obligations or Swap Obligations, as
applicable, by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Treasury Services Agreements or Swap Agreements unless the
Administrative Agent has received written notice of such Treasury Services
Agreements or Swap Agreements, as applicable, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Secured Party.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01. Notices; Effectiveness; Electronic Communication.  (a) Except in
the case of notices and other communications expressly permitted to be given by
telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(i) if to the Borrower, to it at LHC Group, Inc., 420 West Pinhook Road, Suite
A, Lafayette, LA  70503, Attention of General Counsel (Telecopy No. (337)
235-8037; Telephone No. 1 (800) 489-1307);
 
(ii) if to the Administrative Agent, to Capital One, National Association, 90
Park Avenue, New York, New York 10016, Attention of David Ingram (Telecopy
No. (888) 246-3712);
 
(iii) if to the Issuing Bank, to it at Capital One, National Association, 1001
Avenue of the Americas, New York, New York 10018, Attention of Kurian Kurian
(Telecopy No. (212) 944-5447);
 
(iv) if to the Swingline Lender, to it at Capital One, National Association, 90
Park Avenue, New York, New York 10016, Attention of David Ingram (Telecopy
No. (888) 246-3712); and
 
(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that, the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it
 
 
70

--------------------------------------------------------------------------------

 
 
hereunder by electronic communications pursuant to procedures approved by it;
provided that, approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that, if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
BORROWER.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY MATERIALS OR INFORMATION PROVIDED BY OR
ON BEHALF OF THE BORROWER OR THE PLATFORM.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the Issuing Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of any materials or information provided by or on behalf of
the Borrower through the internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 9.02. Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 9.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
 
 
71

--------------------------------------------------------------------------------

 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall:
 
(i) increase the Commitment of any Lender without the written consent of such
Lender;
 
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby;
 
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,
 
(iv) change Section 2.18(b) or 2.18(d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;
 
(v) change any of the provisions of this Section 9.02 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
(vi) release all or substantially all of the Guarantors from their obligations
under the Guaranty Agreement without the written consent of each Lender; or
 
(vii) except as provided in Section 9.02(d) or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender;
 
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.21 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender).
 
(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
 
 
72

--------------------------------------------------------------------------------

 
(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the Cash
Collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.
 
(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent) in connection with the syndication and
distribution (including, without limitation, via the internet or through a
Platform) of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and any other Loan Document,
including its rights under this Section 9.03, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b) The Borrower shall indemnify the Administrative Agent (or any sub-agent
thereof), the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such
 
 
 
73

--------------------------------------------------------------------------------

 
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under Section 9.03(a) or 9.03(b), each Lender severally agrees to pay to the
Administrative Agent, and each Revolving Lender severally agrees to pay to the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
 
(e) All amounts due under this Section 9.03 shall be payable not later than
fifteen (15) days after written demand therefor.
 
SECTION 9.04. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit),  Participants (to the extent provided in Section 9.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
 
74

--------------------------------------------------------------------------------

 
(b) (i)           Subject to the conditions set forth in paragraphs (b)(ii) and
(b)(iii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it) with the prior written
consent (each such consent not to be unreasonably withheld or delayed) of:
 
(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
 
(B) the Administrative Agent;
 
(C) the Swingline Lender; and
 
(D) the Issuing Bank.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) no assignments shall be made to (x) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (y) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y);
 
(B) no assignments shall be made to a natural person;
 
(C) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
 
(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(E) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
 
 
75

--------------------------------------------------------------------------------

 
(F) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
(iii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank and each Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iv) Subject to acceptance and recording thereof pursuant to Section 9.04(b)(v),
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03); provided that, except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).
 
 
76

--------------------------------------------------------------------------------

 
(v) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in Section
9.04(b) and any written consent to such assignment required by Section 9.04(b),
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the Eligible Assignee shall have failed to make any payment
required to be made by it pursuant to Section 2.04(c), 2.05(d), 2.05(e),
2.06(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b); provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under Section 9.04(b); and (B) shall not be entitled to receive any greater
payment under Sections 2.15 or 2.17, with respect to any participation, than
 
 
77

--------------------------------------------------------------------------------

 
 
its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
 
SECTION 9.06. Counterparts; Integration; Effectiveness.
 
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
 
 
78

--------------------------------------------------------------------------------

 
(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed.pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
SECTION 9.07. Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Guarantor against any of and all of
the Secured Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured; provided that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender under this Section 9.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.  Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application by such Lender; provided
that, the failure to give such notice shall not affect the validity of such
setoff and application.
 
 
79

--------------------------------------------------------------------------------

 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.  (a)THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.
 
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in Section 9.09(b).  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
 
80

--------------------------------------------------------------------------------

 
SECTION 9.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities evidenced by this
Agreement or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities evidenced by this Agreement, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 9.09 or (ii) becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section 9.12, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the Effective Date, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 9.13. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
 
SECTION 9.14. Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession.  Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
 
SECTION 9.15. Releases of Guarantors.  (a) A Guarantor shall automatically be
released from its obligations under the Guaranty Agreement upon the consummation
of any transaction permitted by this Agreement as a result of which such
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise.  In connection with any
termination or release pursuant to this Section 9.15, the Administrative Agent
shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section shall
be without recourse to or warranty by the Administrative Agent.
 
 
81

--------------------------------------------------------------------------------

 
(b) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Unliquidated Obligations which
have not yet arisen and other Obligations expressly stated to survive such
payment and termination) shall have been paid in full in cash, the Commitments
shall have been terminated and no Letters of Credit shall be outstanding, the
Guaranty Agreement and all obligations (other than those expressly stated to
survive such termination) of each Guarantor thereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person.
 
SECTION 9.16. Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Secured Obligations
hereunder.
 
SECTION 9.17. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
 
82

--------------------------------------------------------------------------------

 
SECTION 9.18. Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Articles V or VI hereof
shall be given independent effect.  Accordingly, the Borrower shall not engage
in any transaction or other act otherwise permitted under any covenant contained
in Articles V or VI, before or after giving effect to such transaction or act,
the Borrower shall or would be in breach of any other covenant contained in
Articles V or VI.
 
SECTION 9.19. Inconsistencies with Other Documents.  In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Collateral Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
 
[remainder of page intentionally blank]
 
 
 
 
83

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 

 
LHC GROUP, INC.,
   
as the Borrower
            By:  /s/ Jeffrey M. Kreger         Name:Jeffrey M. Kreger      
Title:Executive Vice President and      
         Chief Financial Officer
         

 
 
 
 
 
 
Signature Page to Credit Agreement
(LHC Group, Inc.)
 
 

--------------------------------------------------------------------------------

 
CAPITAL ONE, NATIONAL ASSOCIATION, individually as a Lender, as the Swingline
Lender, as the Issuing Bank and as Administrative Agent
 

          By:  /s/ Grant Guillotte       Name:Grant Guillotte       Title:Senior
Vice President          

 
 
 
 
 
 
 
Signature Page to Credit Agreement
(LHC Group, Inc.)
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
COMPASS BANK, as a Lender
   
 
            By:  /s/ Latrice Tubbs         Name:Latrice Tubbs       Title:Vice
President          

 
 
 
 
 
Signature Page to Credit Agreement
(LHC Group, Inc.)
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as a Lender
 
   
 
            By:  /s/ Angela D.
Cole                                                             Name:Angela D.
Cole       Title:Senior Vice President          

 
 
 
 
Signature Page to Credit Agreement
(LHC Group, Inc.)
 
 

--------------------------------------------------------------------------------

 
 

 
REGIONS BANK, as a Lender
 
   
 
            By:  /s/ Scott
Sarrat                                                                                                        
      Name:Scott Sarrat       Title:Senior Vice President          

 
 
 
 
Signature Page to Credit Agreement
(LHC Group, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
WHITNEY BANK, as a Lender
 
   
 
            By:  /s/ Nicholas
Richard                                                                                                                                                       
      Name:Nicholas Richard       Title:Vice President          

 
 
 
 
Signature Page to Credit Agreement
(LHC Group, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.01
Excluded Subsidiaries


Athens-Limestone HomeCare, LLC
Baptist Home Health, LLC
Beauregard Memorial Hospital HomeCare, LLC
Cape Fear Valley HomeCare and Hospice, LLC
Clay County Hospital HomeCare, LLC
Coosa Valley HomeCare, LLC
Craig General Home Health, LLC
East Alabama Medical Center HomeCare, LLC
Fayette Medical Center HomeCare, LLC
Grant Memorial HomeCare and Hospice, LLC
GSHS Home Health, L.P.
Gulf Homecare, Inc.
Infirmary Home Health Agency, Inc.
HGA HomeCare, LLC
HMC Home Health, LLC
Hospice of Central Arkansas, LLC
Housecalls Home Health and Hospice, LLC
Jefferson Regional HomeCare, LLC
Kentucky HomeCare of Henderson, LLC
LHCG V, LLC
LHCG VIII, LLC
LHCG LI, LLC
LHCG XIII, LLC
LHCG XIV, LLC
Louisiana Hospice Group, LLC
LHCG XV, LLC
LHCG XVIII, LLC
LHCG XIX, LLC
LHCG XXIII, LLC
LHCG XXIX, LLC
LHCG XXXIII, LLC
LHCG XXXVII, LLC
LHCG XXXVIII, LLC
Lifeline Home Health Care of Lady Lake, LLC
Munroe Regional HomeCare, LLC
Lifeline Home Health Care of Union City, LLC
West Tennessee HomeCare, LLC
Lifeline Rockcastle Home Health, LLC
Lifeline of West Tennessee, LLC
LLC-I, LLC
Louisiana Extended Care Hospital of Kenner, LLC
Louisiana HomeCare of Delhi, LLC
Louisiana HomeCare of Kenner, LLC
Southeast Louisiana HomeCare, LLC
Louisiana HomeCare of Lutcher, LLC
Louisiana HomeCare of Monroe, LLC
Louisiana HomeCare of Northwest Louisiana, LLC
 
 
 

--------------------------------------------------------------------------------

 
 
 
Louisiana HomeCare of Raceland, LLC
Louisiana HomeCare of Slidell, LLC
Louisiana Home Health of Hammond, LLC
Louisiana Home Health of Houma, LLC
Louisiana Hospice and Palliative Care, LLC
Marion Regional HomeCare, LLC
Marshall HomeCare, L.P.
Medical Centers HomeCare, LLC
Medical Center Home Health, LLC
Mississippi HomeCare of Jackson II, LLC
Mizell Memorial Hospital HomeCare, LLC
Morristown-Hamblen HomeCare and Hospice, LLC
University of TN Medical Center Home Care Services, LLC
Oak Shadows of Jennings, LLC
Patient’s Choice Hospice and Palliative Care of Louisiana, LLC
Princeton Community HomeCare, LLC
Richardson Medical Center HomeCare, LLC
Southeast Alabama HomeCare, LLC
Southwest Arkansas HomeCare, LLC
St. Mary’s Medical Center Home Health Services, LLC
Texas Health Care Group of Texarkana, LLC
Texas Health Care Group of The Golden Triangle, LLC
Thomas Home Health, LLC
Three Rivers HomeCare, LLC
Tri-Parish Community HomeCare, LLC
Twin Lakes Home Health Agency, LLC
West Virginia HomeCare, LLC
 
 

--------------------------------------------------------------------------------

 
Schedule 1.02
Dissolving Subsidiaries


Acadian Premiere Regional Nursing, LLC
Diabetes Self Management Center, Inc.
Home Nursing Care, LLC
LHC HomeCare of Georgia, LLC
LHC HomeCare, LLC
LHCG VII, LLC
LHCG XX, LLC
LHCG XXVI, LLC
LHCG XXXV, LLC
LHCG XXXVI, LLC
Lifeline Home Health Care of Lakeland, LLC
Lifeline Home Health Care of Marathon, LLC
Lifeline Home Health Care of Port Charlotte, LLC
Lifeline HomeCare of Salem, LLC
Louisiana Extended Care Hospital of West Monroe, LLC
Louisiana HomeCare of Greater New Orleans, LLC
Louisiana HomeCare of Hammond, LLC
MHCG of Jackson, LLC
Nebraska LIII, LLC (f/k/a LHCG LIII, LLC)
St. James HomeCare, LLC
Texas Health Care Group of Longview, LLC
Whispering Pines Health Services, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 2.01
Commitments
 
 
LENDER
 
REVOLVING COMMITMENT
         
CAPITAL ONE, NATIONAL ASSOCIATION
  $ 55,000,000  
COMPASS BANK
  $ 45,000,000  
JPMORGAN CHASE BANK, N.A.
  $ 45,000,000  
REGIONS BANK
  $ 45,000,000  
WHITNEY BANK
  $ 35,000,000  
AGGREGATE COMMITMENTS
  $ 225,000,000  







 
 

--------------------------------------------------------------------------------

 
Schedule 2.05
Existing Letters of Credit




Customer
LC No
Currency
Issue Date
Expiry Date
Initial Face Amount
Beneficiary
Borrower
10011332
USD
12/8/2008
12/5/2014
$1,600,000
ZURICH AMERICAN INSURANCE COMPANY
Borrower
10012158
USD
9/28/2010
9/27/2014
$1,400,000
HARTFORD FIRE INSURANCE COMPANY
Borrower
10012744
USD
1/5/2012
10/1/2014
$1,900,000
HARTFORD FIRE INSURANCE COMPANY
Borrower
30003490
USD
9/24/2012
9/30/2014
$1,800,000
HARTFORD FIRE INSURANCE COMPANY



 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.01
Guarantors


Able Home Health, Inc. (Alabama corp.)
Able Home Health, Inc. (Mississippi corp.)
Acadian Home Health Care Services, LLC
Acadian HomeCare of New Iberia, LLC
Acadian HomeCare, LLC
Access Hospice, LLC
AHCG Management, LLC
Alabama Health Care Group, LLC
Arkansas Health Care Group, LLC
Arkansas HomeCare of Forrest City, LLC
Arkansas HomeCare of Fulton, LLC
Arkansas HomeCare of Hot Springs, LLC
Assured Capital Partners, Inc.
Baton Rouge HomeCare, LLC
Boone Memorial HomeCare, LLC
California Health Care Group, LLC
Camden HomeCare, LLC
Cedar Creek Home Health Care Agency, LLC
CMC Home Health and Hospice, LLC
Dallas County Medical Center HomeCare, LLC
Elk Valley Health Services, LLC
Elk Valley Home Health Care Agency, LLC
Elk Valley Professional Affiliates, Inc.
Eureka Springs Hospital HomeCare, LLC
Eureka Springs Hospital Hospice, LLC
FirstCall Health Services, Inc.
Floyd HomeCare, LLC
Georgia Health Care Group, LLC
Georgia HomeCare of Harris, LLC
Gericare, LLC
Home Care Connections, Inc.
Home Care Plus, Inc.
HomeCall, Inc.
Hood Home Health Service, LLC
Idaho Health Care Group, LLC
Illinois Health Care Group, LLC
Illinois Home Health Care, LLC
Illinois LIV, LLC
Jackson County Home Health, LLC
Kentucky Health Care Group, LLC
Kentucky Home Health Care, LLC
Kentucky LV, LLC
Leaf River Home Health Care, LLC
LHC Group Pharmaceutical Services, LLC
LHC Health Care Group of Florida, LLC
LHC HomeCare – Lifeline, LLC
LHC HomeCare of Tennessee, LLC
 
 
 
 

--------------------------------------------------------------------------------

 
 
LHC HomeCare of West Virginia, LLC
LHCG L, LLC
LHCG LII, LLC
LHCG XL, LLC
LHCG XLI, LLC
LHCG XLII, LLC
LHCG XLIII, LLC
LHCG XLVI, LLC
LHCG XLVII, LLC
LHCG XLVIII, LLC
LHCG XVI, LLC
LHCG XVII, LLC
LHCG XXI, LLC
LHCG XXII, LLC
LHCG XXV, LLC
LHCG XXVII, LLC
LHCG XXXIV, LLC
LHCG XXXIX, LLC
LHCG VI, LLC
LHCG X, LLC
LHCG XII, LLC
LHC Real Estate I, LLC
Lifeline Home Health Care of Bowling Green, LLC
Lifeline Home Health Care of Fulton, LLC
Lifeline Home Health Care of Hopkinsville, LLC
Lifeline Home Health Care of Lexington, LLC
Lifeline Home Health Care of Russellville, LLC
Lifeline Home Health Care of Somerset, LLC
Lifeline Home Health Care of Springfield, LLC
Lifeline Private Duty Services of Kentucky, LLC
LLC-II, LLC
Louisiana Health Care Group, LLC
Louisiana HomeCare of Minden, LLC
Louisiana HomeCare of Miss-Lou, LLC
Louisiana HomeCare of North Louisiana, LLC
Louisiana HomeCare of Plaquemine, LLC
Louisiana Physical Therapy, LLC
Maryland Health Care Group, LLC
Mena Medical Center Home Health, LLC
Mena Medical Center Hospice, LLC
Minnesota Health Care Group, LLC
Mississippi Health Care Group, LLC
Mississippi HomeCare, LLC
Missouri Health Care Group, LLC
Mountaineer HomeCare, LLC
Nevada Health Care Group, LLC
North Carolina Health Care Group, LLC
Northeast Washington Home Health, Inc.
Northwest Georgia Home Health, LLC
Northwest Healthcare Alliance, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
Ohio Health Care Group, LLC
Ohio HomeCare, LLC
Oklahoma Health Care Group, LLC
Oregon Health Care Group, LLC
Palmetto Express, LLC
Patient’s Choice Hospice, LLC
Pennsylvania Health Care Group Holdings, LLC
Picayune HomeCare, LLC
Preston Memorial HomeCare, LLC
Red River HomeCare, LLC
River West Home Care, LLC
Rivercrest Home Health Care, Inc.
Roane HomeCare, LLC
Salem HomeCare, LLC
South Carolina Health Care Group, LLC
South Mississippi Home Health, Inc.
South Mississippi Home Health, Inc. – Region I
South Mississippi Home Health, Inc. – Region II
South Mississippi Home Health, Inc. – Region III
Southwest Missouri HomeCare, LLC
Specialty Extended Care Hospital of Monroe, LLC
Tennessee Health Care Group, LLC
Texas Health Care Group, LLC
Texas Health Care Group Holdings, LLC
Virginia Health Care Group, LLC
Virginia HomeCare, LLC
Vital Hospice, Inc.
Washington Health Care Group, LLC
Washington HomeCare and Hospice of Central Basin, LLC
West Virginia Health Care Group, LLC
Wetzel County HomeCare, LLC
Wisconsin Health Care Group, LLC
Woods Home Health, LLC
 
 

--------------------------------------------------------------------------------

 
Schedule 3.06
Litigation


On June 13, 2012, a putative shareholder securities class action was filed
against Borrower and its Chairman and Chief Executive Officer in the United
States District Court for the Western District of Louisiana, styled City of
Omaha Police & Fire Retirement System v. LHC Group, Inc., et al., Case
No. 6:12-cv-01609-JTT-CMH.  The action was filed on behalf of Borrower’s
shareholders who purchased shares of Borrower’s common stock between July 30,
2008 and October 26, 2011.  Plaintiff generally alleges that the defendants
caused false and misleading statements to be issued in violation of
Section 10(b) of the Securities Exchange Act of 1934, amended (“the Exchange
Act”) and Rule 10b-5 promulgated thereunder and that Borrower’s Chairman and
Chief Executive Officer is a control person under Section 20(a) of the Exchange
Act.  On November 2, 2012, Lead Plaintiff City of Omaha Police & Fire Retirement
System filed an Amended Complaint for Violations of the Federal Securities Laws
(“the Amended Complaint”) on behalf of the same putative class of LHC
shareholders as the original Complaint.  In addition to claims under Sections
10(b) and 20(a) of the Exchange Act, the Amended Complaint added a claim against
the Chairman and Chief Executive Officer for violation of Section 20A of the
Exchange Act.  Borrower believes these claims are without merit and intends to
defend this lawsuit vigorously.  On December 17, 2012, Borrower and its Chairman
and Chief Executive Officer filed a motion to dismiss the Amended Complaint,
which was denied by Order dated March 15, 2013.  The parties are presently
conducting fact discovery.
 
On October 18, 2013, a derivative complaint was filed by a purported Borrower
shareholder against certain of Borrower’s current and former executive officers,
employees and members of its Board of Directors in the United States District
Court for the Western District of Louisiana, styled Plummer v. Myers, et al.,
Case No. 6:13-cv-02899-JTT-CMH.  The action was brought derivatively on behalf
of Borrower, which is also named as a nominal defendant.  Plaintiff generally
alleges that the individual defendants breached their fiduciary duties owed to
Borrower.  The complaint also alleges claims for insider selling and unjust
enrichment against Borrower’s Chairman and Chief Executive Officer and
Borrower’s former President and Chief Operating Officer.
 
On December 30, 2013, a related derivative complaint was filed by a purported
Borrower shareholder against certain of Borrower’s current and former executive
officers, employees and members of its Board of Directors in the United States
District Court of the Western District of Louisiana, styled McCormack v. Myers,
et al., Case No. 6:13-cv-03301-JTT-CMH.  The action was brought derivatively on
Borrower’s behalf and Borrower was also named as a nominal defendant.  Plaintiff
generally alleges that the individual defendants breached their fiduciary duties
owed to Borrower and wasted corporate assets.  Plaintiff also alleges that
Borrower’s Chairman and Chief Executive Officer caused false and misleading
statements to be issued in violation of Section 10(b) of the Exchange Act and
Rule 10b-5 promulgated thereunder and that Borrower’s Directors are control
persons under Section 20(a) of the Exchange Act.  The complaint also alleges
claims for insider selling, misappropriation of information and unjust
enrichment against Borrower’s Chairman and Chief Executive Officer and
Borrower’s former President and Chief Operating Officer.  On March 25, 2014, the
McCormack action was consolidated with the related Plummer derivative action
described above and stayed pending the conclusion of expert discovery in the
related City of Omaha shareholder securities class action described
above.  Borrower believes these claims are without merit and intends to defend
this lawsuit vigorously.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.01
Existing Indebtedness


None.
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.02
Existing Liens


None.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.04
Existing Investments


Ownership interest of the Borrower and its Affiliates in each of the entities
listed on Schedule 1.01, Schedule 1.02, and Schedule 3.01.
 


 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 6.06
Transactions with Affiliates


None.


 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 

1.
Assignor:
 
 
 
 
[and [is] [is not] a Defaulting Lender]
      2. Assignee:  
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
      3.
Borrower:
     LHC Group, Inc., a Delaware
corporation                                                                    
    4.
Administrative Agent:
 
 
 
Capital One, National Association, as the administrative agent under the Credit
Agreement

 
 
________________________ 
1Select as applicable.
 
 

--------------------------------------------------------------------------------

 
 
 
5.
Credit Agreement:
The Credit Agreement dated as of June 18, 2014 among LHC Group, Inc., a Delaware
corporation, the Lenders parties thereto, Capital One, National Association, as
Administrative Agent, and the other agents parties thereto

 
6.           Assigned Interest:
 
Facility Assigned2
Aggregate Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/ Loans
Assigned
Percentage Assigned
of
Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



 
Effective Date:                 , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

  ASSIGNOR         [NAME OF ASSIGNOR]        
By:
      Title            

 

  ASSIGNEE         [NAME OF ASSIGNEE]        
By:
      Title            

 
 
Consented to and Accepted:
 
CAPITAL ONE, NATIONAL ASSOCIATION, as
 
Administrative Agent, Swingline Lender and Issuing Bank
 
___________________ 
2Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g., “Revolving
Commitment”, etc.).
 
3Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
 
 

--------------------------------------------------------------------------------

 
By: _________________________
Title:
 
[Consented to:]4
 
LHC GROUP, INC.
 
By: _________________________
Title:
 

 

_________________  
4To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I
 


 
STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1. Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2. Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This
 
 
 

--------------------------------------------------------------------------------

 
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-1
 


 
FORM OF BORROWING REQUEST
 
Capital One, National Association,
as Administrative Agent
for the Lenders referred to below
 
90 Park Avenue 4th Floor
New York, NY  10016
Attention:  David Ingram
Facsimile: (888) 246-3710
 
 
Re:  LHC Group, Inc.

 
[Date]
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement dated as of June 18, 2014 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among LHC Group, Inc., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto and Capital One,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowing
requested hereby:
 
1.
The requested Borrowing is in respect of the Revolving Commitment

 
2.
Aggregate principal amount of Borrowing:5

 
3.
Date of Borrowing (which shall be a Business Day):

 
4.
Type of Borrowing (Base Rate or Eurodollar):

 
5.
Interest Period and the last day thereof (if a Eurodollar Borrowing):6

 
6.
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed:

 
[remainder of page intentionally blank]
 
 
 
 

_____________________
 
5Not less than applicable amounts specified in Section 2.02(c).
6Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 
 

--------------------------------------------------------------------------------

 
The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]7 4.02 of the Credit Agreement are satisfied
as of the date hereof.
 
Very truly yours,
 
 

 
LHC GROUP, INC.,
   
as the Borrower
                    By: 
                                                                                               
    Name:       Title:    

 
 

____________________
 
7To be included only for Borrowings on the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-2
 
FORM OF INTEREST ELECTION REQUEST
 
Capital One, National Association,
as Administrative Agent
for the Lenders referred to below
90 Park Avenue 4th Floor
New York, NY  10016
Attention:  David Ingram
Facsimile: (888) 246-3710
 
 
Re:  LHC Group, Inc.

 
[Date]
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement dated as of June 18, 2014 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among LHC Group, Inc., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto and Capital One,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The Borrower
hereby gives you notice pursuant to Section 2.07 of the Credit Agreement that it
requests to convert an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such conversion requested hereby:
 
1.
List date, Type, Class, principal amount and Interest Period (if applicable) of
existing Borrowing:

 
2.
Aggregate principal amount of resulting Borrowing:

 
3.
Effective date of interest election (which shall be a Business Day):

 
4.
Type of Borrowing (Base Rate or Eurodollar):

 
5.
Interest Period and the last day thereof (if a Eurodollar Borrowing):8

 
[remainder of page intentionally blank]
 

____________________________
 
8Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.


 
 

--------------------------------------------------------------------------------

 
Very truly yours,
 


 
 


 

 
LHC GROUP, INC.,
   
as Borrower
                    By: 
                                                                                               
    Name: Name:     Title: Title:  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
 
FORM OF PROMISSORY NOTE
 
REVOLVING LOAN NOTE
[                ], 20[    ]
 
FOR VALUE RECEIVED, the undersigned, LHC Group, Inc., a Delaware corporation
(the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [LENDER] (the
“Lender”) the aggregate unpaid principal amount of all Revolving Loans made by
the Lender to the Borrower pursuant to the “Credit Agreement” (as defined below)
on the Maturity Date or on such earlier date as may be required by the terms of
the Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.
 
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Revolving Loan made to it from the date of such Revolving Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement.  Such interest is due and
payable at such times and on such dates as set forth in the Credit Agreement.
 
At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender’s own books
and records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurodollar Revolving Loans)
or the amount of principal paid or prepaid with respect to such Revolving Loan,
as applicable; provided that, the failure of the Lender to make any such
recordation or notation shall not affect the Obligations of the undersigned
Borrower hereunder or under the Credit Agreement.
 
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement, dated as of June 18, 2014, by and among the
Borrower, the financial institutions from time to time party thereto as Lenders
and Capital One, National Association, as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  The Credit Agreement, among other things, (i) provides for
the making of Revolving Loans by the Lender to the undersigned Borrower from
time to time in an aggregate principal amount not to exceed such Lender’s
Revolving Commitment, the indebtedness of the undersigned Borrower resulting
from each such Revolving Loan to it being evidenced by this Revolving Loan Note,
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.
 
Demand, presentment, protest and notice of nonpayment and protest with respect
to this Revolving Loan Note are hereby waived by the Borrower.  Whenever in this
Revolving Loan Note reference is made to the Administrative Agent, the Lender or
the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and permitted assigns.  The provisions
of this Revolving Loan Note shall be binding upon and shall inure to the benefit
of said successors and assigns.  The Borrower’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Borrower and an assignee of the Borrower’s obligations under the Credit
Agreement as permitted by Section 9.04 thereof.  This Revolving Loan Note may
not be assigned by the Lender except as permitted by Section 9.04 of the Credit
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
This Revolving Loan Note shall be construed in accordance with and governed by
the law of the State of New York.
 
 

 
LHC GROUP, INC.,
   
 
                    By: 
                                                                                               
    Name: Name:     Title: Title:  

 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS
 
Date
Amount of Loan
Type of Loan
Interest Period/Rate
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
         



 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
 


 
FORM OF COMPLIANCE CERTIFICATE
 
The undersigned, [__________], hereby certifies that [she/he] is a Financial
Officer of LHC Group, Inc., a Delaware corporation (the “Borrower”).  This
Compliance Certificate is being delivered pursuant to Section 5.01(c) of that
certain Credit Agreement, dated as of June 18, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the Lenders party thereto and Capital One, National
Association, as Administrative Agent.  Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein.  This Compliance Certificate is being delivered in
connection with the Borrower’s financial statements for the fiscal [quarter]
[year] ended [__________], 20[__].  The undersigned does hereby certify, as of
the date hereof, for and on behalf of the Borrower, that:
 
1.           I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements [and such
financial statements delivered with this Compliance Certificate in accordance
with Section 5.01(b) of the Credit Agreement present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes]9.
 
2.           No Default has occurred[, except for such events or conditions
listed on Schedule [___] attached hereto].10
 
3.           The financial information furnished on Schedule [___] attached
hereto sets forth reasonably detailed calculations (a) demonstrating compliance
with Section 6.12 of the Credit Agreement as of the dates and for the period to
which the financial statements delivered herewith relate and (b) of the pro
forma adjustments, if any, to the calculation of Consolidated EBITDA for such
period.
 
4.           No changes in GAAP or in the application thereof has occurred since
the date of the audited financial statements referred to in Section 3.04 of the
Credit Agreement[, except for such changes listed on Schedule [___] attached
hereto].11
 
[remainder of page intentionally blank]
 

___________________________
 
9Insert bracketed language if the Borrower is delivering financial statements
pursuant to Section 5.01(b) of the Credit Agreement.
 
10Insert bracketed language only if a Default has occurred.  The details of any
Default and any action taken or proposed to be taken with respect to such
Default should be specified on the Schedule.
 
11Insert bracketed language only if a change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 of the Credit Agreement.  The effect of any such change on
the financial statements delivered with this Compliance Certificate should be
specified on the Schedule.
 
 
 

--------------------------------------------------------------------------------

 
The foregoing certifications are made and delivered this [___] day of
[__________], 20[__].
 
 
 

 
LHC GROUP, INC.,
   
 
                    By: 
                                                                                               
    Name: Name:     Title: Title:  

 
 
 
 
 